United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 10-1775
                                     ___________

Community National Bank,                  *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for the
      v.                                  * District of Minnesota.
                                          *
Evelyn Wallace,                           *      [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                              Submitted: August 27, 2010
                                 Filed: September 1, 2010
                                  ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Pursuant to 28 U.S.C. § 1441, Evelyn Wallace removed to federal court an
action involving real property. The district court1 remanded the case to the state court,
and Wallace appeals. We lack jurisdiction to review the remand order. See 28 U.S.C.
§ 1447(d) (order remanding case to state court from which it was removed is not
reviewable on appeal, unless case “was removed pursuant to section 1443”); 28



      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendations of the Honorable
Jeanne J. Graham, United States Magistrate Judge for the District of Minnesota.
U.S.C. § 1443 (allowing removal of civil-rights cases). Accordingly, we dismiss the
appeal.
                      ______________________________




                                        -2-